Citation Nr: 1109744	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-33 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION


The Veteran, who is the appellant, served on active duty from December 1967 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO).

In a statement in August 2008, the Veteran raised the claim of service connection for a psychiatric disorder.  In a statement in October 2008, the Veteran raised the claim of service connection for vertigo.  The claims are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is claiming service connection for a bilateral hearing loss disability and for tinnitus.  The service records show that the Veteran served in an artillery unit and the Veteran states he was exposed to the firing of 105 Howitzers as well as mortar fire and small arms fire.

On VA examination in September 2008, the VA examiner referred to conflicting history obtained from the Veteran and the VA examiner noted post-service occupational and recreational noise exposure in expressing a negative nexus opinion.  In a statement in March 2009, the Veteran denied significant noise exposure after service as a landscape designer.  



As the Veteran is competent to describe in-service and post-service noise exposure and as the record is insufficient to decide the claim in light of the Veteran post-examination assertions, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf, the records from Woodland Memorial Hospital in Woodland, California before 2000. 

2.  Afford the Veteran a VA audiology examination to determine: 

a).  Whether the Veteran has a hearing loss disability in either ear under 38 C.F.R. § 3.385 or tinnitus or both and, if so,

b).  Whether is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that any hearing loss disability under 38 C.F.R. § 3.385 or tinnitus is related to the Veteran's noise exposure in service.  

The VA examiner is asked to consider that the Veteran is competent to describe symptoms of impaired hearing or tinnitus during service, even though not documented in the service treatment records, including on audiograms.




The examiner is asked to comment on whether any current hearing loss disability or tinnitus is consistent with the type of noise exposure in service, that is, the Veteran's noise exposure to artillery fire and small arms in service, considering accepted medical principles pertaining to the history, manifestation, clinical course, and character of the Veteran's current hearing loss disability or tinnitus or both.

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because there are multiple potential causes, when noise exposure in service, as described by the Veteran, is not more likely than any other to cause any current hearing loss disability or tinnitus and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge

The Veteran's file should be made available to the examiner for review.

3.  After the above development is completed, adjudicate the claims of service connection for a hearing loss disability and for tinnitus.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 







`
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



